Exhibit RESTATED CHARTER OF LOWE’S COMPANIES, INC. 1.Name.The name of the Corporation is Lowe's Companies, Inc. 2.Duration.The period of duration of the Corporation is perpetual. 3.Purpose.The purpose for which the Corporation is organized is to engage in any lawful act or activity for which corporations may be organized under the North Carolina Business Corporation Act. 4.Authorized Stock.The Corporation shall have the authority to issue 5,000,000 shares of Preferred Stock of a par value of $5 per share and 5,600,000,000 shares of Common Stock of a par value of $.50 per share. (a)Preferred Stock.Authority is expressly vested in the Board of Directors to divide the Preferred Stock into series and, within the following limitations, to fix and determine the relative rights and preferences as between series so established and to provide for the issuance thereof.Each series shall be so designated as to distinguish the shares thereof from the shares of all other series and classes.All shares of Preferred Stock shall be identical except as to the following relative rights and preferences, as to which there may be variations between different series: (1) The rate of dividend; (2) The price at and the terms and conditions on which shares may be redeemed; (3)
